DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledges receipt of Applicant’s Amendments, remarks, arguments received on 04/20/2022.  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al.(US 2020/0396426).
Considering Claim 5. Price discloses power sourcing equipment of an optical power supply system, the power sourcing equipment comprising: a semiconductor laser  configured to output feed light to a powered device(See Paragraph 55,56, fig. 3a i.e. a semiconductor laser(305)  configured to output feed light to a powered device(325,330,335)); and a photoelectric conversion element for feedback  configured to convert feedback feed light into feedback electric power(See Paragraph 55, fig. 3a i.e. a photoelectric conversion element(340) for feedback  configured to convert feedback feed light into feedback electric power), the feedback feed light being from the powered device, and  output the feedback electric power directly to the semiconductor laser as driving power for the semiconductor laser(See Paragraph 55,56 fig. 3a i.e. the feedback feed light being from the powered device(325,330,335), and  output the feedback electric power directly to the semiconductor laser(305) as driving power for the semiconductor laser(305)).  
Claims 5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al.(JPH10510418(A): submitted as an IDS).
Considering Claim 5 Gross discloses power sourcing equipment of an optical power supply system, the power sourcing equipment comprising: a semiconductor laser  configured to output feed light to a powered device(See Page 4 lines 146-149, fig. 1 i.e. a semiconductor laser(3)  configured to output feed light to a powered device(4,2,6)); and a photoelectric conversion element for feedback  configured to convert feedback feed light into feedback electric power(See Page 6 lines 242-246, fig. 1,4 i.e. a power controller(7) is considered as a photoconversion element since it converts the received  feedback  light signal(S) into feedback electric power signal(T)), the feedback feed light being from the powered device, and  output the feedback electric power directly to the semiconductor laser as driving power for the semiconductor laser(See Page 8 lines 317, fig. 1 i.e. the feedback feed light(s) being from the powered device(4,2,6), and  output the feedback electric power(T) directly to the semiconductor laser(3) as driving power for the semiconductor laser(3)).  
Considering Claim 19 Gross discloses an optical power supply system, comprising: the power sourcing equipment according to claim 5(See Page 4 lines 146-148, fig. 1 i.e. power sourcing equipment(3,7)); and a powered device(See Page 4 lines 153-156, fig. 1 i.e. a powered device(4,2,6)), wherein the powered device comprises: a photoelectric conversion element configured to convert the feed light into electric power(See Page 4 lines 149-152, fig. 1 i.e. a photoconversion element(4) configured to convert the feed light(R) into electric power(Us)), the feed light being from the power sourcing equipment(See Page 4 lines 149-156, fig. 1 i.e. the feed light(R) being from the power sourcing equipment(3,7)), a semiconductor laser for feedback configured to oscillate with a portion of the electric power obtained by the conversion by the photoelectric conversion element to output the feedback feed light to the power sourcing equipment(See Page 6 lines 229-232, fig. 1,3 i.e. a semiconductor laser(60 of fig. 3) for feedback configured to oscillate with a portion of the electric power obtained by the conversion by the photoelectric conversion element(4 of fig. 3) to output the feedback feed light(S) to the power sourcing equipment(7,3 of fig. 1)), and a control device configured to monitor a power supply amount of the electric power to a load(See Page 6 lines 238-241, fig. 1,3 i.e. a control device(6) configured to monitor a power supply amount of the electric power(Us) to a load(2)), the electric power being obtained by the conversion by the photoelectric conversion element, and according to the power supply amount, control an electricity-light conversion amount of conversion that is performed by the semiconductor laser for feedback(See Page 4 lines 149-156, Page 6 lines 229-232, fig. 1,3  i.e. the electric power(Us) being obtained by the conversion by the photoelectric conversion element(4), and according to the power supply amount(Us), control an electricity-light conversion amount of conversion that is performed by the semiconductor laser(60 of fig. 3) for feedback).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al.(JPH10510418(A): submitted as an IDS) in view of Van Der Mark et al. (US 2019/0213871 A1).
Considering Claim 6 Gross does not explicitly disclose the power sourcing equipment of the optical power supply system according to claim 5, wherein a semiconductor material of a semiconductor region of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less.
Van Der Mark teaches the power sourcing equipment of the optical power supply system according to claim 5, wherein a semiconductor material of a semiconductor region of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less(See Paragraph 87,89,103, fig. 1 i.e. a semiconductor material of a semiconductor region of the semiconductor laser(16), the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium(14) having a laser wavelength of 500 nm or less(405nm)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Gross, and have a semiconductor material of a semiconductor region of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, to be a laser medium having a laser wavelength of 500 nm or less, as taught by Van Der Mark, thus providing an efficient transmission system by optimizing power using short wavelength laser with high output power, as discussed by Van Der Mark (Paragraph 63).
Considering Claim 7 Gross disclose the power sourcing equipment of the optical power supply system according to claim 5, wherein a semiconductor material of a semiconductor region of the photoelectric conversion element for feedback(See Page 6 lines 242-246, fig. 1,4 i.e. a semiconductor material of a semiconductor region of the photoelectric conversion element(7) for feedback to the power source(3)), 
Gross does not explicitly disclose the semiconductor region exhibiting a light- electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less.
Van Der Mark teaches the semiconductor region exhibiting a light- electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less(See
Paragraph 87,89,91, fig. 1 i.e. a semiconductor material of a semiconductor region
of the photoelectric conversion element(26), the semiconductor region exhibiting
a light-electricity conversion effect, is a laser medium(14) having a laser
wavelength of 500 nm or less(405nm,450nm)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Gross, and have the semiconductor region exhibiting a light- electricity conversion effect, to be a laser medium having a laser wavelength of 500 nm or less, as taught by Van Der Mark, thus providing an efficient transmission system by enabling the optical transceiver retain sufficient conversation power using wavelength laser with high output power, as discussed by Van Der Mark (Paragraph 12,63).
Allowable Subject Matter
Claims 1,3,4,8,9,17,18 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637